IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
HUNTER REED, et al., :
Plaintiffs, Case No. 2:17-cv-168
v. JUDGE ALGENON L. MARBLEY
FRANK BOVE, Magistrate Judge Vascura
Defendant. :
OPINION & ORDER

This matter is before the Court on the Defendant’s Response to this Court’s Order to
Show Cause that the amount in controversy likely exceeds $75,000. (ECF No. 48). The Court is
satisfied that the damages alleged in this case are Well in excess of the $75,000 required for
federal diversity jurisdiction. Therefore, the Court’s Summary Judgment Order denying
summary judgment (ECF No. 48) is hereby VACATED. The Clerk is directed to reactivate
Defendant’s Summary Judgment Motion (ECF No. 33), which this Court Will rule on in due

COUI'SC.

IT IS SO ORDERED.

s/Algenon L. Marbley
UNITED STATES DISTRICT JUDGE

DATE: April 19, 2019

